Title: Sir Philip Gibbes: Minutes of a Conversation with Franklin, [on or before 5 February 1777]
From: Gibbes, Sir Philip
To: 


[On or before February 5, 1777.]
1st. Conversation. A Conversation with Doctor Franklin at Paris on the 5th of February 1777 or some days before.

I opened my conversation with Doctor Franklin by saying, “My first visit, Sir, was to the Philosopher and the acquaintance. I shall now address you in another stile. I feel myself so much affected by this unhappy dispute between Great Britain and her Colonies, that I determined to avail myself of the little acquaintance I once had with you, to pray you would indulge me with some conversation on the subject. I know I am not entitled to your confidence; perhaps you may think I am not entitled to your communication. I beg, Sir, at once to set you at ease, by assuring you, that if you should judge it imprudent to answer me, or improper even to hear me, I shall rest satisfied with your caution.” The Doctor kept silence, but gave attention: I went on; “Give me leave here to promise, that this visit is not made at the request of, or even in consequence of any communication I have had with any man whatever. I am unconnected, uninfluenced; I feel my[self] independent, and my conduct is directed by my own Ideas of propriety. It has always been my Opinion, that no man is of so little consequence, but that he may be useful, if he will be active. Upon this Occasion I determined not to be restrained by a timid caution from offering myself as an humble instrument, if I can be used, for the general good. I have all the predeliction for America, that is consistent with my attachment to Great Britain. I wish to see peace established upon such constitutional principles, as shall secure the permanent prosperity of both Countries. United, they continue for ever formidable; separated, they soon become weakened.” Here I paused. The Doctor continued silent, but I thought attentive. The interval tho’ short was awkward. I then proceeded; “The work of reconciliation is become perhaps difficult; but it is far from impracticable. I cannot presume to surmise what terms the King and the Parliament of Great Britain may be inclined to grant to America. But I think I hazard nothing in assuring you, that administration is sincerely disposed to conciliate with America. I know your Abilities Sir; I know your influence in America. You owe it to your country, who confides in you. You owe it to Heaven, to whom you are accountable, to employ all your powers to facilitate a reconciliation. This unfortunate business must be terminated. It must end either in absolute conquest by the Sword, or in an equitable Union by negotiation. The first is too horrible to think of. Let me then beseech you, Sir, to devise the means of making known to Administration the terms, which will satisfy America, or of applying to administration to sollicit the conditions which would be granted to America. I want to see a communication opened. I would by no means undertake to convey any thing directly from you to any person in Administration But if I could engage so much of your confidence as to be entrusted with the great outlines of Reconciliation, I think I could find the means of conveying them to Lord G.G.” Here Doctor Franklin answered to this effect “I am much afraid Sir, that things are gone too far to admit of reconciliation. I am inclined to think that America would insist upon such terms, as Great Britain would not be disposed to grant.” (I pass over the Doctors observations upon the harsh treatment of Great Britain to America, and the respectful conduct of America to Great Britain to a certain period. He concluded with saying) “We know that the King, the Ministry, and the people despise and hate us; that they wish the destruction, the very extirpation of the Americans. Great Britain has injured us too much ever to forgive us. We on our parts can place no confidence in Parliament; for we have no security for their engagements. We delayed the declaration of Independency as long as we hoped for justice from Great Britain. It was the people that called for it long before it was made the Act of Congress. It is made and we must maintain it if we can.” Here I begged the Doctor to reflect, “that in cases not immediately within view, the ablest and best of men could only form opinions and take their measures upon the information they received. I wish Sir, said I, that you should be well informed of the sense of the people and the firmness of the Ministry. I speak to you as a man of honour, and tell it you upon the fullest persuasion, that however well inclined Administration may be, it is fixed and determined to prosecute the War with vigour, unless America will submit to reasonable terms. The resolution is taken in conformity with the temper of the people, whose liberal Grants seem to anticipate the demands of the Minister. The ministry and people look to the end, and will not withhold the means. Knowing then the power you have to contend with, Policy, Humanity, and every motive that ought to influence the human mind seem to conspire to direct America to sue for Peace.” The Doctor replied, “I am not authorized to treat or to make proposals; besides this is a very improper time. Great Britain is now flushed with the Idea of victories gained in America. With respect to the power we have to contend with, we know it is formidable, but we know how far it can affect us. We have made up our Accounts in which we have stated the loss of all our towns upon the Coasts. We have already reconciled ourselves to that misfortune; but we know it is impossible to penetrate our country. Thither we are resolved to retire, and to wait events, which we trust will be favorable. We expect to be more powerfully attacked the next Campaign; but we know we shall be better prepared for our defence. What we wanted in the last campaign, we shall be fully supplied with in the next. You observed Sir, (he said) that Great Britain and America united were formidable. We feel the advantages, and wish to preserve the continuance of the union, for we know that separated both Countries must become weak; but there is this difference, Great Britain will always remain weak; America after a time, will grow strong.” At this pause I rose to take my leave. “I am sorry (I said) I cannot induce you to impart any thing to me, which I may hope to turn to the mutual advantage of the contending parties.” He then said, “Tho, Sir, I am not impowered to say or do any thing, I can venture to declare it, as the resolution of America to treat upon no other footing than that of Independency. If Great Britain is disposed to grant Conditions, the proposal of them must come from herself. You may be sure none will ever come from America, after the repeated contempt shewn to her petitions. A reconciliation founded upon a fœderal union of the two Countries may take place. In that Union, they may engage to make peace and war as one state, and such advantages may be granted to Great Britain in the regulation of commerce as may satisfy her.” In my last reply, I took the liberty to say, “I lamented much that Parliament, tenacious of dignity, had refused to receive the demands of America, and lost the happy moment of satisfying them. I hope Sir America pleased with the sound of independency will not prolong the War by a vain struggle for the word. If she can enjoy the advantages without the name, I hope she will learn to be wise and to be satisfied.”
